                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CRIMINAL ACTION NO. 18-53-DLB-CJS-1

UNITED STATES OF AMERICA                                                        PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


QUINN R. TURNER                                                               DEFENDANT

                                     *** *** *** ***

I.     INTRODUCTION

       This matter is before the Court on Defendant’s Motion to Suppress all evidence

seized from the automobile he was driving on October 3, 2018. (Doc. # 29). In his Motion,

Mr. Turner argues that law enforcement officers lacked probable cause to arrest him and

that all evidence seized thereafter should be suppressed.

       On April 11, 2019, the Court held an evidentiary hearing on the Motion. (Doc. #

41). Defendant Turner was present at the hearing and represented by attorney Michael

Goodwin.    The United States was represented by Assistant United States Attorney

Anthony Bracke. The hearing was recorded by the Official Court Reporter Lisa Wiesman.

Prior to the hearing, the Defendant filed a Memorandum in Support of his Motion to

Suppress (Doc. # 29-1) and the United States filed a Response in Opposition (Doc. # 36).

At the Court’s direction, the parties filed supplemental briefing after the conclusion of the

evidentiary hearing. (Docs. # 44 and 45). The Motion is now ripe for the Court’s review.

For the reasons set forth herein, Defendant’s Motion to Suppress (Doc. # 29) is denied.




                                             1
II.    FINDINGS OF FACT

       Three witnesses testified during the evidentiary hearing on behalf of the United

States: Covington Police Officer Anthony Jansen, Fort Thomas Police Officer Mike

Rowland, and Campbell County Police Officer Matt Meyer. (Doc. # 42). The Defendant

called no witnesses. Weighing the credibility of the witnesses, the Court makes the

following factual findings:

       1.     Around September 10, 2018, a confidential informant approached

Covington Police Officer Anthony Jansen to report that an individual by the name of Laura

West was selling methamphetamine to buyers in Northern Kentucky. (Doc. # 43 at 7:3-

10). Officer Jansen had received tips from this confidential informant in the past and the

informant had an established history of reliability with law enforcement agencies in the

area. Id. at 7:11-22. An initial investigation of Ms. West revealed that she had active

arrest warrants for probation violations. Id. at 13:14-25.

       2.     On October 2, 2018, the confidential informant told Officer Jansen that

he/she could arrange to purchase methamphetamine from West in Northern Kentucky.

Id. at 8:2-5. With Officer Jansen’s permission, the confidential informant conducted a

series of police-monitored phone calls with West to arrange the methamphetamine sale.

Id. at 8:7-14. During the calls, West agreed to deliver to the informant one pound of

methamphetamine for either $5,500 or $5,600. Id. at 8:18-21. The transaction was to

take place on October 3, 2018 in Verona, Kentucky. Id. at 9:15-20.

       3.     At around 8:00 p.m. on October 3rd, the confidential informant placed a

controlled phone call to West, during which they agreed to meet in the parking lot of the

Dollar General on Verona-Mudlick Road. Id. at 11:7-9. West indicated to the informant



                                             2
that she was en route and would arrive at the Dollar General parking lot soon. Id. at 10:2-

4.

       4.     During the phone calls with the confidential informant, West frequently used

the first-person pronoun “we” and repeatedly implied that a male individual would be

accompanying her to the drug deal. Id. at 10:6-13, 20:5-18. At one point, West said

something to the effect of “my dude doesn’t want there to be any funny business.” Id. at

10:18-22. Officer Jansen stated that in his experience, he interpreted this and other

similar statements to mean that West was bringing her source of supply to the transaction.

Id. at 26:18-27:8.

       5.     At around 8:45 p.m., the confidential informant had another controlled call

with West, who stated that she was thirteen minutes away. Id. at 11:15-21. To prepare

for West’s arrival, police set up multiple surveillance units within viewing distance of the

Dollar General parking lot.    Id. at 11:24-12:2, 30:2-4.    The officers also placed the

confidential informant’s vehicle in the parking lot to give the appearance that the informant

was in fact at the location.

       6.     Shortly before 9:00 p.m., the confidential informant received a phone call

from West, who advised that she had arrived at the Dollar General parking lot. Id. at 12:6-

10. In another call shortly thereafter, West told the informant that she was in a dark gray

or black Nissan sedan that would be backing into a parking spot on the Dollar General

lot. Id. at 12:20-13:2, 65:1-2. West also instructed the informant to enter her vehicle in

order to retrieve the drugs. Id. at 12:20-24. Both of these calls were monitored by Officer

Jansen, who relayed the relevant information to the waiting surveillance units. Id. at 13:9-

13, 30:5-9.



                                             3
       7.     Soon after receiving the radio transmission from Officer Jansen, Officer

Michael Rowland, who was located approximately a half mile away from the Dollar

General parking lot, observed a dark-colored sedan exit I-75, pull into the parking lot, and

back into a space. Id. at 30:12-15. Rowland noticed that no one exited the vehicle after

it was parked. Id. at 65:11-13. At this time, there were fewer than ten vehicles parked in

the lot, and only one of them matched the physical description given by Ms. West and the

confidential informant. Id. at 16:25-17:2, 66:6-9. In addition, the dark-colored sedan was

the only car in the lot that was backed into a parking space. Id. at 67:13-15.

       8.     Shortly after Rowland saw the dark-colored sedan enter the parking lot, an

agent radioed that West’s vehicle had arrived. Id. at 30:16-17. It was at this point that

the officers approached the vehicle with their lights flashing. Id. at 30:17-18, 65:15-17.

Upon arriving, the police officers observed three occupants of the vehicle, a male, who

was the driver, and two female passengers—one in the front passenger seat and another

in the right rear passenger seat. Id. at 24:8-10, 26:9-13, 30:23-25, 43:4-5, 65:18-20. The

officers ordered all three occupants out of the vehicle. Id. at 31:4, 42:25-43:3. The driver,

later confirmed to be Quinn Turner, and the front seat passenger, later identified as Shara

Brown, were both immediately handcuffed and detained.            Id. at 65:18-19, 72:2-17.

Sergeant Weber then searched Turner and seized a set of car keys from his pocket. Id.

at 66:17-18, 73:3-12. The woman in the back seat was identified as Laura West and was

thereafter immediately arrested and handcuffed. Id. at 71:14-19, 72:8-10.

       9.     After Turner, West, and Brown were handcuffed, Officer Rowland deployed

a K-9 named Rexo that alerted to the presence of narcotics while sniffing the exterior

driver’s side of the car. Id. at 31:12-17. Officer Rowland then opened the car door to



                                             4
allow Rexo to sniff the inside of the vehicle. Id. at 31:22-24. While in the vehicle, Rexo

alerted to the presence of narcotics in the area around the front passenger seat. Id. at

31:24-32:3. Officer Meyer then used one of the keys that was seized from Turner’s pocket

to open the locked glove compartment. The key to the glove compartment was contained

within the car’s key fob, which also contained the ignition key. Id. at 74:4-16. Inside the

glove compartment, Officer Meyer found a large quantity of methamphetamine as well as

a firearm. Id. at 66:16-67:2.

III.   ANALYSIS

       Defendant Turner seeks to suppress the methamphetamine recovered from the

glove compartment of the vehicle he was driving. In doing so, Turner argues that his

arrest was not supported by probable cause and therefore, the seizure of the key from

his pocket that was used to open the glove compartment was unconstitutional. Defendant

further contends that the police lacked probable cause to search the vehicle because the

canine that alerted to the presence of narcotics was unreliable.           For the reasons

articulated below, Defendant’s motion will be denied, because his arrest was supported

by probable cause and the search of his person was a lawful search incident to arrest.

Further, the seizure of the key from Turner’s pocket was permissible, as there was reason

to believe that it would lead to the discovery of inculpatory evidence. Finally, the officers’

substantial corroboration of the confidential informant’s tip created probable cause to

search Defendant’s vehicle.

       A.     There was probable cause to arrest Turner.

       The Fourth Amendment provides that A[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures shall



                                              5
not be violated, and no Warrants shall issue, but upon probable cause . . . ." U.S. Const.

amend. IV. Warrantless arrests are permissible “where there is probable cause to believe

that a criminal offense has been or is being committed.” Devenpeck v. Alford, 543 U.S.

146, 152 (2004); accord Criss v. City of Kent, 867 F.2d 259, 262 (6th Cir. 1988).

       There is no “precise formula” for assessing probable cause. United States v.

Strickland, 144 F.3d 412, 415 (6th Cir. 1998). Rather, “[t]o determine whether an officer

had probable cause to arrest an individual, [courts] examine the events leading up to the

arrest, and then decide ‘whether these historical facts, viewed from the standpoint of an

objectively reasonable police officer, amount to’ probable cause.” Maryland v. Pringle,

540 U.S. 366, 370 (2003) (quoting Illinois v. Gates, 462 U.S. 213, 231 (1983)). “While

probable cause means that ‘officers must show more than mere suspicion, the probable

cause requirement does not require that they possess evidence sufficient to establish a

prima facie case at trial, much less evidence sufficient to establish guilt beyond a

reasonable doubt.’” United States v. Romero, 452 F.3d 610, 616 (6th Cir. 2006) (quoting

Strickland, 144 F.3d at 416).

       In the case at bar, Turner concedes that police had probable cause to arrest and

search his co-defendant, Ms. West,1 but asserts that there was no probable cause as to



1       Indeed, at the time of West’s arrest, “officers knew of several significant incriminating
circumstances suggesting that [West] was involved in narcotics trafficking.” Romero, 452 F.3d at
616. Officers heard someone who they suspected was Laura West tell the confidential informant
by phone that she would sell him one pound of methamphetamine. (Doc. # 43 at 8:18-21). Police
were then able to independently observe many of the details of the proposed drug transaction,
including the time and location of West’s arrival, the physical description of West’s car, and the
manner in which her car would be parked. Id. at 30:12-15. Thus, in addition to the outstanding
arrest warrants, police had probable cause to arrest West on suspicion that she was committing
the crime of methamphetamine trafficking. See Strickland, 144 F.3d at 412 (“[T]he corroboration
of a certain amount of information provided by an informant can be sufficient to establish probable
cause to arrest and search a criminal suspect.”); United States v. Gill, 685 F.3d 606, 610 (6th Cir.
2012).

                                                 6
himself because “at the time of his arrest and search, the officers had no evidence to

connect Mr. Turner to any illegal activities involving Ms. West.” (Doc. # 44 at 7). Turner’s

argument is contradicted by the record and foreclosed by existing precedent. It is true

that “a person's mere propinquity to others independently suspected of criminal activity

does not, without more, give rise to probable cause to search that person.” Ybarra v.

Illinois, 444 U.S. 85, 91 (1979). In Ybarra, the Court held that a warrant authorizing the

search of a bartender did not also permit police to search the bar’s patrons. Id. at 91-92.

However, the Supreme Court later declined to extend Ybarra to a search of a car

passenger during a traffic stop. See Pringle, 540 U.S. at 372-73. In Pringle, the Supreme

Court explained that “a car passenger—unlike the unwitting tavern patron in Ybarra—will

often be engaged in a common enterprise with the driver, and have the same interest in

concealing the fruits or the evidence of their wrongdoing.” Id. at 373. Thus, “it was

reasonable for the officer to infer a common enterprise among the three men [in the car].”

Id. at 373.

       The Sixth Circuit in United States v. Romero applied Pringle’s reasoning to justify

the arrest of a man found in the same hotel room as someone who had arranged a drug

transaction with an undercover police officer. 452 F.3d at 618. Romero—the target of

the investigation—invited an undercover officer to come to his hotel room to purchase

methamphetamine. Id. at 614. When the officer entered the hotel room, he arrested both

Romero and a second individual, who was later identified as Israel Santiago. Id. In their

background investigation, Police had learned that Romero’s room was reserved under

the name Israel Santiago but were unsure at the time whether Santiago was a separate

person or an alias used by Romero. Id. The Sixth Circuit found that “while the officers



                                             7
had not confirmed Santiago’s identity when they arrested him, the fact that he was the

only other person present in the hotel room and the fact that Romero had already

identified himself to the officer would warrant a prudent person in those circumstances to

conclude that the man sitting on the bed was indeed Santiago.” Id. at 617. Furthermore,

Santiago’s presence in the “relatively small and confined space of the hotel room” at the

time the drug deal was to occur was itself sufficient to constitute individualized suspicion

that he was involved in Romero’s drug-dealing enterprise. Id. at 618 & n.2. This was

because “drug dealing is ‘an enterprise to which a dealer would be unlikely to admit an

innocent person with the potential to furnish evidence against him.’” Id. at 618 (quoting

Pringle, 540 U.S. at 373).

       The instant case is analogous in many respects to Romero. Here, as in Romero,

the Defendant was discovered in a confined area with another individual who police

suspected was in the process of selling a large quantity of methamphetamine. Also like

in Romero, law enforcement officers in this case had not confirmed the identity of the

Defendant, but were able to deduce who he was through process of elimination.

Specifically, Officer Anthony Jansen testified that during police-monitored phone calls

arranging the drug deal, Ms. West made numerous references to a male who would be

accompanying her to the drug transaction and made statements that, in Officer Jansen’s

experience, suggested that this individual was her supplier.2 (Doc. # 43 at 10:6-11:2,


2      Turner attempts to obfuscate this fact by citing the following passage from cross-
examination of Officer Jansen: “Q. Okay. Did the confidential informant have any idea where
Ms. West was getting her drugs? A. To my knowledge, no.” See (Doc. # 44 at 3) (citing (Doc. #
43 at 22:10-11)). However, that the informant did not know the precise identity of Ms. West’s
source of supply does not contradict the fact that Ms. West implied in her conversations with the
informant that her source of supply would be accompanying her to the drug deal. Furthermore,
in making probable-cause determinations, police officers are permitted to draw inferences based
on their law enforcement experience and “may make ‘deductions that might well elude the

                                               8
20:5-18, 26:18-27:14). As Defendant Turner was the only male occupant of the car, a

reasonable officer in those circumstances could conclude that he was the individual Ms.

West alluded to in her telephone conversations with the informant. If anything, this case

presents stronger evidence of probable cause than that presented in Romero, because

here the police had prior evidence that the Defendant was in fact involved in the drug

transaction.

       In summary, because there was probable cause to arrest Ms. West for drug

trafficking, Mr. Turner’s presence in the car with Ms. West at the time and location of the

arranged drug deal created probable cause to arrest him as well. Moreover, West’s

remarks in her conversation with the confidential informant suggesting that Turner was

her supplier provided additional evidence that Turner was involved in drug trafficking.

Thus, the Court concludes that law enforcement officers had probable cause to arrest Mr.

Turner.

       B.      The seizure of Turner’s keys was reasonable.

       Defendant also argues that the seizure of the fob which contained the key used to

open the glove compartment was unreasonable and that the methamphetamine found in

the glove compartment must be suppressed as the fruit of that unreasonable seizure.

(Doc. # 44 at 7-8). Defendant’s argument fails. Having found that Defendant’s arrest was

supported by probable cause, it necessarily follows that the officers had authority to

conduct a search of Turner’s person, incident to that lawful arrest. United States v.



untrained person.’” United States v. Arnold, 442 F. App’x 207, 211 (6th Cir. 2011) (quoting United
States v. Cortez, 449 U.S. 411, 418 (1981)). Given his experience as a law enforcement officer
who specializes in narcotics interdiction, see (Doc. # 43 at 6:10-17), it was appropriate for Officer
Jansen to conclude that West was referring to her source of supply in telephone conversations
with the informant.

                                                 9
Campbell, 486 F.3d 949, 955 (6th Cir. 2007) (citing United States v. Robinson, 414 U.S.

218, 235 (1973)).      Furthermore, officers “may seize both contraband and any

instrumentalities, fruits, or evidence of a crime that they discover in the course of the

search.” United States v. Stewart, 315 F. App’x 554, 559 (6th Cir. 2009).

       Items such as keys, which are not themselves contraband or fruits of a crime, may

be seized only where the government can demonstrate a “nexus” between the items and

the criminal activity. Warden, Maryland Penitentiary v. Hayden, 387 U.S. 294, 307 (1967);

see United States v. Shelton, 742 F. Supp. 1491, 1495-96 (D. Wyo. 1990) (collecting

cases in which courts allowed seizure of keys incident to a lawful arrest). In other words,

there must be “cause to believe that the evidence sought will aid in a particular

apprehension or conviction.” Hayden, 387 U.S. at 307. In Stewart, the Sixth Circuit found

that police had probable cause to seize a set of car keys from the defendant’s person

when there was reason to believe that the vehicle associated with the keys contained

“fruits, evidence or instrumentalities of [defendant’s] drug-related offense.” Stewart, 315

F. App’x at 560. The same is true in this case. As will be discussed infra, officers had

probable cause to believe that there was evidence of methamphetamine trafficking in the

car Turner was driving. Thus, there was a nexus between the car’s key fob and the

suspected criminal activity. Accordingly, the seizure of the key fob from Turner’s pocket

did not run afoul of the Fourth Amendment.

       C.     The search of the vehicle was supported by probable cause.

       Finally, the search of Defendant’s vehicle, including the glove compartment where

the methamphetamine was found, was permissible under the Fourth Amendment. Police

officers may conduct a warrantless search of a vehicle “if they have ‘probable cause to



                                            10
believe that the vehicle contains evidence of a crime.’” United States v. Smith, 510 F.3d

641, 647 (6th Cir. 2007) (quoting United States v. Lumpkin, 159 F.3d 983, 986 (6th Cir.

1998)). “The court's determination of whether probable cause existed at the time of the

search is a ‘commonsense, practical question’ to be judged from the ‘totality-of-the-

circumstances.’” Id. (quoting Smith v. Thornburg, 136 F.3d 1070, 1074-75 (6th Cir.

1998)). Probable cause to search a vehicle “may come from a confidential informant’s

tip, when sufficiently detailed and corroborated by the independent investigation of law

enforcement officers.” Lumpkin, 159 F.3d at 986.

       At the time officers searched Turner’s vehicle, they had probable cause to believe

the car contained evidence of the crime of methamphetamine distribution and were

therefore justified in their warrantless search. To reiterate, the police officers had listened

in on phone conversations between West and a reliable informant, during which West

promised to sell one pound of methamphetamine at a specific time and location. (Doc. #

43 at 8:18-21). West also described the car she would be traveling in and the manner in

which it would be parked.       Id. at 12:20-13:2, 65:1-2.      The arresting officers then

corroborated the details of the drug transaction, including the physical description of

West’s car, the time and location at which it arrived, and the manner in which it was

parked. Id. at 30:12-15. Put simply, the officers’ first-hand observation of phone calls

arranging a controlled buy, the verification of the details discussed during those calls, and

West’s act of transporting drugs to the proposed drug deal created probable cause to

search the vehicle West was traveling in. See United States v. Lewis, 615 F. App’x 332,

338 (6th Cir. 2015); United States v. Arnold, 442 F. App’x 207, 211 (6th Cir. 2011); United

States v. Jouett, 87 F. App’x 539, 541-42 (6th Cir. 2004).



                                              11
       Once the police have probable cause to search a vehicle for contraband, the police

also have probable cause to search “every part of the vehicle and all containers found

therein in which the object of the search could be hidden.” United States v. Stubblefield,

682 F.3d 502, 507 (6th Cir. 2012) (citing United States v. Crotinger, 928 F.2d 203, 205

(6th Cir. 1991)). Accordingly, as police had probable cause to search Turner’s vehicle,

they also had probable cause to search the vehicle’s glove compartment.

       Turner argues at length that the police dog’s positive alert did not establish

probable cause to search the vehicle because the dog was “not independently tested or

certified” and “had no history demonstrating reliability.” (Doc. # 44 at 9). The Court

declines to weigh in on the reliability of the police dog. As discussed, officers had

probable cause to search the vehicle prior to the deployment of the police dog. Moreover,

as set forth below, the search of the vehicle was also justified as a search incident to

arrest, the legality of which did not hinge on the reliability of the dog sniff.

       D.     The search of the vehicle was also permissible as a search incident to
              a lawful arrest.

       The Supreme Court decision in Arizona v. Gant provides a second basis for the

search of Turner’s vehicle. In that case, the Court held that police may search a vehicle

incident to a lawful arrest “when it is reasonable to believe evidence relevant to the crime

of arrest might be found in the vehicle.” Arizona v. Gant, 556 U.S. 332, 343 (2009)

(internal quotation marks omitted). As is relevant in this case, the search of the car “may

extend to containers that could contain relevant evidence, such as a locked glovebox.”

United States v. Alexander, 467 F. App’x 355, 363 (6th Cir. 2012) (citing United States v.

Nichols, 512 F.3d 789, 797 (6th Cir. 2008)). As previously discussed, probable cause

justified Turner’s arrest because there was reason to believe that he was involved in the

                                               12
drug transaction that Ms. West had arranged with the confidential informant. See supra

Part III.A. In addition, police had an even stronger basis to arrest Ms. West, who was the

original target of the drug-trafficking investigation. Accordingly, as both Turner and West

were lawfully arrested3 for suspected drug-trafficking, the contemporaneous search of the

vehicle’s glove compartment was justified as a search incident to either of those arrests.

       In the post-hearing Memorandum in support of his Motion, Turner asserts that the

search of the glove compartment was unlawful because, pursuant to Gant, police are only

permitted to search “the area of the vehicle which was in the arrestee’s immediate

control.” (Doc. # 44 at 8). Turner misreads Gant, which imposes this limitation only when

the arrestee is “unsecured and within reaching distance of the passenger compartment

at the time of the search.” Gant, 556 U.S. at 343. Where, as here, it is reasonable to

believe the vehicle contains evidence of the offense of arrest, the police may search “the

passenger compartment of an arrestee’s vehicle and any containers therein,” regardless

of whether the arrestee is secured. Id. at 344; see United States v. Latham, 763 F. App’x

428, 430-31 (6th Cir. 2019) (applying Gant to find that officers properly searched

defendant’s vehicle incident to his arrest despite the fact that he was secured in the back

of a patrol car because it was reasonable to believe the vehicle contained evidence

relevant to the crime of arrest).




3      The fact that Turner was only “detained” and not formally arrested at the time of the vehicle
search, (Doc. # 43 at 71:18-22), is of no consequence, as “the formal arrest follow[ed] ‘quickly on
the heels of the challenged search’ and ‘the fruits of that search [were] not necessary to sustain
probable cause to arrest.’” United States v. McCraney, 674 F.3d 614, 619 (6th Cir. 2012) (quoting
United States v. Montgomery, 377 F.3d 582, 586 (6th Cir. 2004)).

                                                13
IV.    CONCLUSION

       Accordingly, for the reasons set forth herein,

       IT IS ORDERED as follows:

       (1)    Defendant=s Motion to Suppress (Doc. # 29) is denied;

       (2)    The time period between February 18, 2019 and the date of the entry of this

Order, totaling one hundred thirty-four (134) days, is excluded from the provisions of the

Speedy Trial Act pursuant to 18 U.S.C. ' 3161(h)(1)(D) & (H); and

       (3)    This matter is scheduled for a Status Conference on Monday, July 8,

2019 at 10:30 a.m. in Covington at which time the Court will set this matter for trial.

       This 2nd day of July, 2019.




J:\DATA\ORDERS\Covington Criminal\2018\18-53 MOO Denying MTS.docx




                                            14
